DETAILED ACTION
This Non-Final Office Action is in response to claims filed 2/10/2021.
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/10/2021 has been considered by the examiner.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 11, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Badigannavar (US 2020/0122744 A1), hereinafter Badigannavar, in view of an alternative embodiment of Badigannavar, discussed in ¶0060.
Claim 1
Badigannavar discloses the claimed communication apparatus mounted on a first vehicle (see Figure 1B, with respect to the components of mobile client 120, depicted in Figure 1A and described in ¶0062 as a vehicle), the communication apparatus comprising: 5
a communication interface (i.e. wireless transceiver 134) configured to perform wireless communication with a communication apparatus mounted on a vehicle other than the first vehicle (see ¶0066, regarding wireless transceiver 134 is used to send and receive event notifications from another vehicle, where other vehicles are depicted as mobile clients 120 in Figure 1A); and 
a controller (i.e. onboard computer 130) configured to: 
determine, when event information is received by the 10communication interface, the event information indicating occurrence of an event, a status of a third vehicle (i.e. second vehicle) different from the first vehicle (i.e. first vehicle) (see ¶0090-0093, with respect to steps 402, 404, and 406 of Figure 4A, regarding that in response to a notification of a vehicle event received in a first vehicle, e.g., braking event, an automatic determination is made of remote receivers in mobile client vehicles 120 that are within a proximity of the first vehicle and should receive the notification based on the type of notification), and 
decide, based on a result of the determination, whether to cause 15the communication interface to perform transfer of the event information to a communication apparatus mounted on the third vehicle (see ¶0091-0093, with respect to steps 406 and 408 in Figure 4A, regarding that a first wireless notification is transmitted to the remote receivers determined to receive the notification).
In the method of Figure 4A, Badigannavar does not explicitly disclose that the event information having been transferred from a communication apparatus mounted on a second vehicle different from the first vehicle. However, Badigannavar further discloses that the data can be shared, such that sensor data from one vehicle received in a second vehicle is relayed from the second vehicle to a third vehicle (see ¶0060), and therefore, it would be reasonable to modify step 402 in Figure 4A, such that the notification of a vehicle event, e.g., braking event, is received from a vehicle different from the first and second vehicles in the method of Figure 4A.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the event information received by the 10communication interface of Badigannavar, such that the event information having been transferred from a communication apparatus mounted on a second vehicle different from the first vehicle, in light of ¶0060 of Badigannavar, with the predictable result of providing useful information to mobile clients that are out of range from one another. For example, in a low visibility situation, such as driving in fog, data regarding vehicles ahead of the driver’s vehicle, but out of communication range, may be obtained from other vehicles (Badigannavar, ¶0081).
Claim 2
Badigannavar further discloses that the determination includes determining whether a first distance from the first 20vehicle to the third vehicle is less than a first threshold (see ¶0091-0092, with respect to step 406 of Figure 4A, regarding the automatic determination of the proximity of the remote receivers to the first vehicle, e.g., within one hundred foot radius of the first vehicle when a braking event is received).
Claim 5
Badigannavar further discloses that 35the event information includes information that indicates an occurrence position of the event, and P0199627-US (36/40)- 37 -the determination includes determining whether a second distance from the occurrence position to the third vehicle is less than a second threshold (see ¶0092, regarding that the determination is based on GPS data indicating the position of a mobile client vehicle 120, where the event is only sent to mobile client vehicles 120 within a particular distance of the first vehicle; ¶0091, regarding the example of the breaking event that occurs at the first vehicle).
Claims 11 and 20
Badigannavar further discloses that the event includes road works, emergency braking, or approach of an 10emergency vehicle (see at least ¶0045).
Claim 15
Badigannavar discloses the claimed system comprising: the communication apparatus according to claim 1, and a communication apparatus mounted on the second vehicle (see Figure 1, depicting mobile clients 120A and 120B, where mobile clients 120A and 120B include the system depicted in Figure 1B), as further discussed in the rejection of claim 1.
Claim 16
 35 Badigannavar further discloses a communication apparatus mounted on the third vehicle (see Figure 1, depicting mobile clients 120A, 120B, and 120C, where mobile clients 120A, 120B, and 120C include the system depicted in Figure 1B).
Claim 17
Badigannavar further discloses the claimed vehicle on which the communication apparatus of claim 1 is mounted (see Figure 1A, where mobile clients 120 are vehicles, as described in ¶0062), as further discussed in the rejection of claim 1.
Claim 18
Badigannavar discloses the claimed non-transitory computer-readable medium storing a communication program (see ¶0122), as discussed in the rejection of claim 1.
Claim 19
Badigannavar discloses the claimed communication method (see Figure 4A; ¶0060), as discussed in the rejection of claim 1.
Claims 3, 4, 6, 7, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Badigannavar (US 2020/0122744 A1), hereinafter Badigannavar, in view of Hwang et al. (US 2019/0004179 A1), hereinafter Hwang.
Claims 3 and 6
While Badigannavar further discloses the determination of a position of the mobile clients (see ¶0091-0092) and further considers the positioning of the “third vehicle” as in front or behind (see ¶0094), Badigannavar does not explicitly disclose that the event information includes information that indicates an occurrence position of the event, and when the occurrence position is ahead in a travel 25direction of the first vehicle, the controller recognizes, as the third vehicle, a vehicle behind in the travel direction of the first vehicle.
However, Hwang discloses a similar system in which a vehicle, referred to as a UE (similar to the first vehicle taught by Badigannavar), receives a message from another vehicle (similar to the second vehicle taught by Badigannavar), and then determines to relay the received message (see ¶0154-0160, with respect to Figure 17), where the message is relayed to a different UE (similar to the third vehicle taught by Badigannavar) (see ¶0108-0115, with respect to Figures 11A-11C, regarding the hops of the relay transmission, with respect to various relay regions). Hwang further discloses that the message, as depicted in Figure 8, includes a target pattern field that indicates an occurrence position of a traffic accident depicted in Figure 9B (similar to the event taught by Badigannavar), and when the occurrence position is ahead in a travel 25direction of a vehicle depicted in either Figure 9B or 9C as bolded (similar to the first vehicle taught by Badigannavar), the target pattern field in the message is set to either ‘11’ or ’01,’ with respect to Figure 9B and 9C, respectively, so as to relay messages to a vehicle behind in the travel direction of the (bolded) vehicle. 
Since the systems of Badigannavar and Hwang are directed to the same purpose, i.e. transferring event information received by a vehicle to another vehicle, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Badigannavar, such that the event information includes information that indicates an occurrence position of the event, and when the occurrence position is ahead in a travel 25direction of the first vehicle, the controller recognizes, as the third vehicle, a vehicle behind in the travel direction of the first vehicle, in light of Hwang, with the predictable result of accounting for events, such as a traffic accident where only particular vehicles in particular directions need to be notified, so as to not cause unnecessary alerts (Hwang, ¶0071).
Claims 4 and 7
While Badigannavar further discloses the determination of a position of the mobile clients (see ¶0091-0092), Badigannavar does not explicitly disclose that the event information includes information that indicates an occurrence 30position of the event, and when the occurrence position is behind in a travel direction of the first vehicle, the controller recognizes, as the third vehicle, a vehicle ahead in the travel direction of the first vehicle.  
However, Hwang discloses a similar system in which a vehicle, referred to as a UE (similar to the first vehicle taught by Badigannavar), receives a message from another vehicle (similar to the second vehicle taught by Badigannavar), and then determines to relay the received message (see ¶0154-0160, with respect to Figure 17), where the message is relayed to a different UE (similar to the third vehicle taught by Badigannavar) (see ¶0108-0115, with respect to Figures 11A-11C, regarding the hops of the relay transmission, with respect to various relay regions). Hwang further discloses that the message, as depicted in Figure 8, includes a target pattern field that indicates an occurrence position of a fire engine moving out in Figure 9A or 9D (similar to the event taught by Badigannavar), and when the occurrence position is behind in a travel 25direction of a vehicle depicted in either Figure 9A or 9D as bolded (similar to the first vehicle taught by Badigannavar), the target pattern field in the message is set to either ‘10’ or ’00,’ with respect to Figure 9A or 9D, respectively, so as to relay messages to a vehicle ahead in the travel direction of the (bolded) vehicle. 
Since the systems of Badigannavar and Hwang are directed to the same purpose, i.e. transferring event information received by a vehicle to another vehicle, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Badigannavar, such that the event information includes information that indicates an occurrence 30position of the event, and when the occurrence position is behind in a travel direction of the first vehicle, the controller recognizes, as the third vehicle, a vehicle ahead in the travel direction of the first vehicle, in light of Hwang, with the predictable result of accounting for events, such as a traffic accident where only particular vehicles in particular directions need to be notified, so as to not cause unnecessary alerts (Hwang, ¶0071).
Claim 12  
Badigannavar does not further disclose that the event information includes information that indicates an event lane in which the event has occurred, and the determination includes comparing the 15event lane with a driving lane in which the third vehicle travels.
However, Hwang discloses a similar system in which a vehicle, referred to as a UE (similar to the first vehicle taught by Badigannavar), receives a message from another vehicle (similar to the second vehicle taught by Badigannavar), and then determines to relay the received message (see ¶0154-0160, with respect to Figure 17), where the message is relayed to a different UE (similar to the third vehicle taught by Badigannavar) (see ¶0108-0115, with respect to Figures 11A-11C, regarding the hops of the relay transmission, with respect to various relay regions). Hwang further discloses that the message, as depicted in Figure 8, includes a target pattern field that includes information that indicates an event lane in which the vehicle is traveling (see ¶0073), where the vehicle is a fire engine, as described in ¶0097, which reasonably teaches “where the event has occurred.” Hwang further discloses the recognition of vehicles that are not on the same lane, so as to only send a notification to forward vehicles on the same lane in which the fire engine is moving in ¶0098, and therefore, teaches comparing the event lane with a driving lane in which another vehicle is traveling (i.e. non-bolded vehicles in Figures 9A or 9D).
Since the systems of Badigannavar and Hwang are directed to the same purpose, i.e. transferring event information received by a vehicle to another vehicle, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Badigannavar, such that the event information includes information that indicates an event lane in which the event has occurred, and the determination includes comparing the 15event lane with a driving lane in which the third vehicle travels, in light of Hwang, with the predictable result of accounting for events, such as when a fire engine or ambulance moves out, so as to not cause unnecessary alerts (Hwang, ¶0098).
Claim 13  
Hwang further discloses the recognition of vehicles that are not on the same lane, so as to only send a notification to forward vehicles on the same lane in which the fire engine is moving in ¶0098, and therefore, teaches comparing a second lane as a driving lane with the event lane when a driver of a vehicle ahead of the fire engine changes lanes (i.e. non-bolded vehicles in Figures 9A or 9D), in light of the combination of Hwang and Badigannavar discussed in the rejection of claim 12.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Badigannavar in view of Rao et al. (US 11,146,918 B2), hereinafter Rao.
Claim 8
Badigannavar 15further discloses determining a speed of the third vehicle (see ¶0008), and thus, Badigannavar also may inherently disclose that the determination includes determining whether a speed of the third vehicle is equal to or greater than a third threshold, given the determination of movement of a vehicle implies an inherent threshold. In order to more clearly teach the claim language, Rao is applied in combination with Badigannavar to teach this feature.
Specifically, Rao discloses a similar system in which communications are relayed between agents (i.e. vehicles) (see col. 15, line 62-col. 16, line 15). Rao further discloses the determination of an agent being at a particular speed threshold (col. 15, lines 30-45) is used for exchanging communications with other agents (col. 15, lines 45-48, with respect to Figure 5).
Since the systems of Badigannavar and Rao are directed to the same purpose, i.e. relaying data between vehicles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Badigannavar, such that the determination includes determining whether a speed of the third vehicle is equal to or greater than a third threshold, in light of Rao, so as to trigger communication exchange between agents when an agent is in a state to receive data (Rao, col. 15, lines 30-45).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Badigannavar in view of Hwang, and in further view of Iwata (US 2020/0229065 A1), hereinafter Iwata.
Claim 14
Hwang further discloses that only forward vehicles on the same lane as the fire engine or ambulance are sent a notification (see ¶0098); therefore, Hwang further discloses evaluation of a necessity level, where the “necessity level” is associated with the state of the vehicle’s position, so as to decide whether to cause the communication 25interface to perform the transfer, in accordance with the necessity level, and when the event lane is determined as being the same as the driving lane as a result of comparing the event lane with the driving lane, the controller is configured to evaluate the necessity level as being higher than that in a case in which the event lane is determined as not being the same as the driving lane. A “necessity level” may be considered inherent in Hwang, given that Hwang only transfers the notification to particular vehicles that benefit from the notification. If this feature cannot be interpreted as inherent in Hwang, it is well known in the art to determine a “necessity level” before performing a data transfer in vehicle-to-vehicle communications.
Specifically, Iwata discloses a similar system where data is relayed among a plurality of vehicles (see abstract). Iwata further discloses evaluating a necessity level for the data transfer, so as to decide whether to perform the data transfer in accordance with the necessity level (see ¶0058-0060).
Since the systems of Hwang and Iwata are directed to the same purpose, i.e. relaying data between vehicles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Hwang, such that the controller is configured to evaluate a necessity level for the transfer based on result of the determination, and decides whether to cause the communication 25interface to perform the transfer, in accordance with the necessity level, in light of Iwata, with the predictable result of only transferring data to another vehicle when necessary (Iwata, ¶0062, Figure 4). 
Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 9, the closest prior art of record, Badigannavar, Hwang, Rao, and Iwata, taken alone or in combination, does not teach that the claimed controller is configured to evaluate a necessity level for the transfer based 20on result of the determination, and decides whether to cause the communication interface to perform the transfer in accordance with the necessity level, the event information includes information that indicates an occurrence position of the event, and when the occurrence position is ahead in a travel direction of the first vehicle, the controller recognizes, as the third vehicle, a 25vehicle behind in the travel direction of the first vehicle, and evaluates, when the speed of the third vehicle is determined as being equal to or greater than the third threshold, the necessity level as being higher than that in a case in which the speed of the third vehicle is determined as not being equal to or greater than the third threshold, in light of the overall claim. Specifically, no reasonable combination of prior art can be made to teach the claimed features and their associated relationships.  
With respect to claim 10, the closest prior art of record, Badigannavar, Hwang, Rao, and Iwata, taken alone or in combination, does not teach that the claimed controller is configured to evaluate a necessity level for the transfer based on result of the determination, and decides whether to cause the communication interface to perform the transfer, in accordance with the necessity level, 35the event information includes information that indicates an occurrence position of the event, and when the occurrence position is behind in a travel P0199627-US (37/40)- 38 -direction of the first vehicle, the controller recognizes, as the third vehicle, a vehicle ahead in the travel direction of the first vehicle, and evaluates, when the speed of the third vehicle is determined as being equal to or greater than the third threshold, the necessity level as being lower than that in a case in 5which the speed of the third vehicle is determined as not being equal to or greater than the third threshold, in light of the overall claim. Specifically, no reasonable combination of prior art can be made to teach the claimed features and their associated relationships.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 9 am-5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661